                         Case 19-19509-PDR         Doc 30    Filed 07/31/20       Page 1 of 2




           ORDERED in the Southern District of Florida on July 31, 2020.




                                                                   Paul G. Hyman, Jr.,Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________



                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

             In re:                                                 Case No.: 19-19509-PGH

             Ronald Joseph Catronio and                             Chapter 7
             Mary Ann Catronio,
                             Debtors.    /

                                  ORDER GRANTING DEBTORS’ MOTION
                                  TO REOPEN CHAPTER 7 CASE, [DE #23]

                      THIS MATTER came before the Court for a hearing on July 30, 2020 at 9:30 A.M,

             upon Debtors’ Motion to Reopen Chapter 7 Case, (DE #23; the “Motion”), and based upon

             the record, and for good cause shows, it is;

             ORDERED and ADJUDGED as follows:

                         1. The Motion is GRANTED.

                         2. The Chapter 7 case is REOPENED.




                                                     Page 1 of 2
          Case 19-19509-PDR           Doc 30       Filed 07/31/20    Page 2 of 2




          3. Debtors are permitted to file a Motion to Compel ACAR Leasing LTD d/b/a

                GM Financial Leasing to uphold Reaffirmation Agreement at DE #20 with

                Sanctions, (the “Motion to Compel”).

          4. Following the Court’s ruling on Debtors’ pending Motion to Compel, the

                Clerk of Court is directed to forthwith re-close the case.

                                             ###


Submitted by:

Chad T. Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

Chad Van Horn, Esq. is hereby directed to provide a conformed copy of this Order to all
parties-in-interest and to file a Certificate of Service as to same.




                                         Page 2 of 2
